Order amending order of September 2, 1932, settling the receiver’s accounts, modified by striking out the following: “less the amount of $444.36 which was stolen through no fault of the receiver,” and as so modified affirmed, without costs. It appears that the moneys stolen without any fault on the part of the receiver were August rents. As this rent was to go to the Kings County Savings Bank pursuant to the order of August 22, 1932, the loss must be chargeable to that institution and not to the plaintiff, Natelson. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.